Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1) and/or system and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 12, and 19 recite comparing data to identify matches between candidates and jobs.  The limitations of obtaining data, generating clusters, identifying candidates, selecting candidates, and outputting lists, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of managing personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. It is noted that “reducing inter-cluster conflict with respect to the plurality of candidates” and “reducing intra-cluster conflict with respect to the plurality of candidates” are merely recited as aspects of the identifying and selecting and are not positively claimed themselves as any particular process. These elements could be interpreted as merely an intended outcome or effect caused by the activity, rather than a limiting activity under broadest reasonable interpretation.
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer, computing device, and/or processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a computer memory (including with executable instructions) to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 13, and 20 recite further elements related to the data clustering steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2, 13, and 20 are ineligible.
Claims 3 and 14 recite further elements related to the data collection steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3 and 14 are ineligible.
Claims 4-6 and 15-17 recite further elements related to the identifying and selecting (matching process, additionally including score and threshold comparisons) steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4-6 and 15-17 are ineligible.
Claims 7-11 and 18 recite further elements related to the use of specific techniques for performing the comparison and matching steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific data processing techniques do not significantly affect the processing or outcome of the claimed invention in a meaningful way as presented in the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  
Additionally, Claims 8, 9, and 11 recite the use of an artificial intelligence framework.  The recited use of the artificial intelligence framework to perform the recited steps related to analyzing, scoring, and selecting data is recited at a high-level of generality and is only nominally and generically recited as a tool for performing these steps.  Therefore, Claims 7-11 and 18 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goyal et al. (Pub. No. US 2011/0106711 A1).
In regards to Claims 1, 12,  and 19, Goyal discloses:
A computer-implemented method/system, comprising:
obtaining data from a job matching service, the data corresponding to a plurality of jobs listed on the job matching service and a plurality of candidates; ([0003]; [0028]; [0031]; [0033], etc., the job matching service retains databases related to available jobs (“seats”) and available candidates (“bench”, “practitioners”), that can be drawn form for determining matches)
generating one or more job clusters for the plurality of jobs based on one or more clustering criteria, wherein each of the generated job clusters comprises one or more of the plurality of jobs; ([0052]; [0066], the available jobs can be categorized based on criteria such as location, sector, or tier, which can be used for further filtering matches, see also Fig. 4; Claim 5, shows criteria such as sector or location being identified in matches and/or used for further filtering of matches)
identifying, for each respective one of the job clusters, a set of candidates from among the plurality of candidates, wherein said identifying comprises reducing inter-cluster conflict with respect to the plurality of candidates; ([0043]; [0052], discusses the consideration of higher importance seat fulfilments (such as those that are overdue or need filled sooner) in conjunction with job clusters/categories which will assist in meeting global business objectives and assist decision-makers in making selections by including these considerations in the match results, this would be related to reducing conflict among all clusters/categories (inter-cluster) in relation to organization-wide objectives (see also [0029]; [0031]; Fig. 4; [0004]; [0046]; [0047], etc., provides examples of general matching between a plurality of positions and a plurality of candidates as well as matching specific positions and candidates)
selecting, for each of the jobs in a given one of the job clusters, individual candidates from among the set of candidates corresponding to the given job cluster, wherein the selecting comprises reducing intra-cluster conflict with respect to the plurality of candidates; and (Fig. 4; [0004]; [0006] provides at least one optimal/preferred match of a candidate to a position (in addition to matches between a candidate and multiple alternative positions), these specified optimal/preferred candidates and seat matches can be used for reducing inter-cluster conflict, such as two decision-makers from the same cluster (location, sector, etc.) wanting the same candidate, provides data on other positions that the candidate is being considered for and/or matched to which can be used to determine which choice would be best for the organization (see [0031]; [0070]), this would reduce intra-cluster conflict (in addition to the reduction of inter-cluster conflict related to the assignment of higher importance to time-sensitive position fulfillments)
outputting one or more optimized lists of the plurality of candidates for said plurality of jobs based on the identifying and the selecting; (Fig. 4; [0005]; [0068], candidate match data and preferred candidate match data are provided to the decision-maker)
wherein the method is carried out by at least one computing device. ([0021]-[0024])
In regards to Claims 2, 13, and 20, Goyal discloses:
wherein the one or more clustering criteria comprise one or more of: a similarity between at least two or more of said plurality of jobs; and whether at least two of said plurality of jobs are associated with a same segment of a particular business entity. (at least [0052], “…along with other relevant criteria such…sector…”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 4, 7-11, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Ahuja et al. (Pub. No. US 2019/0188646 A1).
In regards to Claims 3 and 14, Goyal discloses the ability to use feedback from users for identifying data of higher importance ([0067], “…indirect…feedback from the users and business owners are collected to determine the important pieces of information to be displayed with proper highlighting…”).  Goyal does not explicitly disclose, but Ahuja teaches:
obtaining preference data from a plurality of recruiters, wherein the preference data from a given one of the recruiters ranks at least a portion of said plurality of candidates with respect to at least one of the plurality of jobs ([0036], agents can provide feedback that incudes their preferences for rankings of candidates; [0025], it is also noted that Ahuja is drawn to optimization of hiring across an organization (“he system provides a more consistent hiring process across all departments of a company”), which would be related to the conflict reduction purposes of Goyal)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goyal so as to have included obtaining preference data from a plurality of recruiters, wherein the preference data from a given one of the recruiters ranks at least a portion of said plurality of candidates with respect to at least one of the plurality of jobs, as taught by Ahuja in order to allow professionals with direct experience to assist the system in optimizing the candidate selections (Ahuja, [0035]-[0039]). 
In regards to Claims 4 and 15, Goyal discloses the determination of fitness/compatibility scores for candidates based on matching of candidate attributes to positions that are used for ranking (see at least [0035]; [0036]; [0041]; Claim 12).  Goyal does not explicitly disclose, but Ahuja teaches:
generating unified scores for each of the plurality of candidates for each of the job clusters based on at least a portion of said preference data  ([0033], shows the determination of a score related to a candidates match to a position, although performed in a slightly different manner than the score in Goyal, it is noted that, Ahuja’s score provides the same type of compatibility data; [0034]-[0039], an initial ranking is provided, that ranking is then modified by recruiter feedback (regarding their preferred rankings),  the recruiter feedback is used to re-evaluate the initial rankings (or previous rankings over multiple rounds) until a consensus is reached, this feedback I used to update the weights used for the distance/compatibility score that is used to determine the system rankings,  this consensus on rankings and weightings (and thus compatibility score) represents a unified score (Examiner believes this interpretation is congruent to explanation of “unified score” in the Applicant’s specification, see [0056], “Generating the unified scores may include one or more of: performing a centralized rank aggregation process; and a collaborative cognition-based rank aggregation process”))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goyal so as to have included generating unified scores for each of the plurality of candidates for each of the job clusters based on at least a portion of said preference data, as taught by Ahuja in order to allow professionals with direct experience to assist the system in optimizing the candidate selections (Ahuja, [0035]-[0039]). 
In regards to Claims 7 and 18, Goyal does not explicitly disclose, but Ahuja teaches: wherein said generating said unified scores comprises one or more of: performing a centralized rank aggregation process; and a collaborative cognition-based rank aggregation process ([0033]-[0039], as described above for Claims 4 and 15)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goyal so as to have included wherein said generating said unified scores comprises one or more of: performing a centralized rank aggregation process; and a collaborative cognition-based rank aggregation process, as taught by Ahuja in order to allow professionals with direct experience to assist the system in optimizing the candidate selections (Ahuja, [0035]-[0039]). 
In regards to Claim 8, Goyal discloses the use of an artificial intelligence framework ([0042], a model is used in the system for performing the analysis and matching (further described in [0043]-[0062])).  Goyal does not explicitly disclose, but Ahuja teaches: wherein said collaborative cognition-based rank aggregation process comprises: implementing a public goods game using a collaborative framework, wherein the unified scores are based at least in part on results of the public goods game ([0033]-[0039], as described above for Claims 4 and 15, collaboration is performed using a public goods game)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goyal so as to have included wherein said collaborative cognition-based rank aggregation process comprises: implementing a public goods game using a collaborative framework, wherein the unified scores are based at least in part on results of the public goods game, as taught by Ahuja in order to allow professionals with direct experience to assist the system in optimizing the candidate selections using common and known techniques (Ahuja, [0035]-[0039]). 
In regards to Claim 9, Goyal discloses the use of an artificial intelligence framework ([0042], a model is used in the system for performing the analysis and matching (further described in [0043]-[0062])).  Goyal does not explicitly disclose, but Ahuja teaches: initializing an artificial intelligence agent for each of said plurality of recruiters to play the public goods game ([0035]-[0038], each recruiter is provided the ability to input their preferences separately, these inputs are each used to adjust the weightings, those updated ratings are then provided to the recruiters for another round of preference inputs)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goyal so as to have included initializing an artificial intelligence agent for each of said plurality of recruiters to play the public goods game, as taught by Ahuja in order to allow professionals with direct experience to assist the system in optimizing the candidate selections and giving adequate weight  to each individual professional’s opinions (Ahuja, [0035]-[0039]). 
In regards to Claim 10, Goyal discloses:
wherein at least one of said identifying and said selecting comprises solving a mixed integer problem ([0043]-[0058], although not labeled “mixed integer problem”, the integer problem presented describes the concepts of a mixed integer problem)
In regards to Claim 11, Goyal discloses:
wherein at least one of said identifying and said selecting comprises training a reinforcement-based machine learning model to optimize a loss function ([0042]-[0062], describes a reinforcement system (penalty/reward) that maximizes utility by ensuring organization objectives are met in the best way by matching the highest priority positions to the highest priority candidates, this allows the system to limit losses such as organization objectives, organizational performance, resource pool starvation, positions being vacant too long, candidates not be deployed for too long, etc. (the utility and loss are optimized for best performance))
Claim(s) 5, 6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Ahuja in further view of Dai et al. (Pub. No. US 2020/0005216 A1).
In regards to Claim 5 and 16, Goyal discusses the importance of providing adequate available candidates and choices ([0061]; [0063], etc.), as well as indicating that “at least one” candidate should be recommended.  Goyal also discusses the use of threshold for score comparison ([0038]; Claim 7)  Goyal/Ahuja does not explicitly disclose, but Dai teaches: 
ensuring a minimum number of candidates are selected for each of said plurality of jobs; and ensuring a minimum number of candidates having unified scores exceeding a threshold value for a particular one of the jobs is selected for the particular job. ([0021], candidates are matched to jobs by matching attributes and determining a score, the selection of candidates may be made using a predefined number of best scoring candidates, best scoring candidates may be determined by an overall score exceeding a predestined threshold)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goyal/Ahuja so as to have included ensuring a minimum number of candidates are selected for each of said plurality of jobs; and ensuring a minimum number of candidates having unified scores exceeding a threshold value for a particular one of the jobs is selected for the particular job, as taught by Dai in order to ensure the best candidates are selected and priority positions are filled to get the best set of ranked results (Dai, [0021], Goyal [0041]-[0062]; Ahuja, [0023]). 
In regards to Claims 6 and 17, Goyal discloses:
The scores and matching including not only “enough matches”, but also priorities related to the importance of fulfilling a position ([0041]-[0061], as applied above).  It would have been obvious to one of ordinary skill in the art to have included the priority of the position in the threshold comparisons regarding the scores.  Goyal includes the determination of scores for matches inducing consideration for the position of filling jobs and priorities of placing candidates.  Dai discloses ensuring a minimum number of candidates are selected for each of said plurality of jobs and ensuring a minimum number of candidates having unified scores exceeding a threshold value for a particular one of the jobs is selected for the particular job (as described above).  The references demonstrate all of the necessary elements and the necessary expertise to perform this combination.  It would be obvious to one of ordinary skill in the art as of the effective filing date that the combination of Goyal/Ahuja/Dai, as described in the parent claims, could include wherein said threshold value is based a priority of the particular job relative to the other jobs for the explanations and reasonings provided in the parent claims.

Additional Prior Art Identified but not Relied Upon
Sullivan et al. (Pub. No. US 2017/0148042 A1).  Discloses matching entities to a cluster in manner to reduce intra-cluster variance (see at least [0047]).
Dyrving (Pub. No. US 2017/0161686 A1).  Discloses matching a plurality of entities to a plurality of jobs, further matching specific entities to specific jobs (best suited applicants), matching using scores, ranking candidates, and classifying jobs, (see at least [0005]; [0008]-[0010]; [0064]; [0070]).
Gaspar et al. (Pub. No. US 2020/0210957 A1).  Discloses matching entities to a clustered job postings and recommending jobseekers in manner to reduce intra-cluster variance (see at least Abstract; [0028]).
Hardtke et al. (Pub. No. US 2014/0122355 A1).  Discloses matching a plurality of entities to a plurality of jobs, further matching specific entities to specific jobs (best suited applicants) (see at least [0012]; [0052]; [0078]; Claims 10-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        November 5, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629